Citation Nr: 1036678	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	 Entitlement to service connection for malaria.

2.	Entitlement to service connection for a heart condition, to 
include an enlarged heart and heart failure, secondary to 
malaria. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for malaria and a 
heart condition, including an enlarged heart and heart failure.  
The Veteran disagreed, and this matter is properly before the 
Board for adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he was in excellent health before 
joining the military and that he developed malaria as a result of 
his service in Korea.  He asserts that he did not have any 
sickness of any kind after separation from service until he was 
diagnosed with malaria, four months after service.  He had 
symptoms of being cold, fevers, sweating, weakness, 
lightheadedness, and vomiting, which occurred most often at 
night.  He further contends that after his diagnosis, he was 
hospitalized for two to three weeks in order to gain back his 
strength.  He asserts that he currently still has occasional 
symptoms of malaria, and contends that he also developed a heart 
condition as a result of taking quinine to treat his malaria.  

  The evidence of record shows that the Veteran had a normal 
separation examination in February 1953.  The record contains a 
Record of Hospitalization indicating that that the Veteran has 
hospitalized for 4 days in June 1953 at the U.S. Naval Hospital 
in San Diego, California and the diagnosis was malaria, 
plasmodium vivax.  No hospital treatment records associated with 
that hospitalization are in the claims file.  An attempt to 
obtain those records should be made.  See 38 C.F.R. § 3.159 
(2009).

VA has a duty to assist the Veteran in providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In an April 2009 DRO hearing, he testified that he has never been 
treated for his malaria since being treated in 1953.  He "just 
let it run its course".  However, he testified that he 
occasionally has symptoms of malaria, as recently as May 2009.  
However, there is no evidence of record to indicate that the 
Veteran has a current diagnosis of malaria.  Additionally, 
private and VA treatment records show that the Veteran has been 
diagnosed with an idiopathic hypertrophic subaortic stenosis, 
which the Veteran contends is a result of his malaria treatment 
in 1953.  However, there is no nexus opinion in the file to 
indicate whether or not the heart condition is related to the 
Veteran's malaria treatment in 1953.  Therefore, the Board finds 
that a VA examination is necessary in order to determine whether 
the Veteran has a current diagnosis of Malaria and whether 
malaria is the cause of his current heart condition.  As such, 
the claims are remanded for VA examinations and nexus opinions.  
In light of the need to obtain VA examinations, any additional VA 
or private treatment records should be obtained in order to fully 
address the claimed heart condition.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Naval Hospital in San 
Diego, California to request the Veteran's 
hospital treatment records dated in June 
1953.  All such information, when obtained, 
should be made a part of the Veteran's 
claims folder.  If a negative response is 
obtained, it should be associated with the 
claims folder.

2.  Contact the Veteran to request that he 
identify any pertinent private treatment 
records related to the claimed heart 
condition.  Any necessary release forms 
should be obtained.  The RO should attempt 
to obtain all identified records.  All such 
information, when obtained, should be made 
a part of the Veteran's claims folder.  If 
a negative response is obtained, it should 
be associated with the claims folder.

3.  Then, schedule the Veteran for the 
appropriate VA examination(s) to determine 
the nature and etiology of any current 
malaria.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  Any current 
residuals of malaria should be clearly 
described. After reviewing the claims file 
and examining the Veteran, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that malaria was 
manifested during the Veteran's active duty 
service, or that any current malaria or 
residuals of malaria is otherwise 
etiologically linked to the Veteran's 
active duty service.  If it is determined 
that any current malaria or its residuals 
are related to service, the examiner should 
state whether Veteran's current heart 
condition is at least as likely as not 
related to malaria.

A complete rationale must be provided for 
each opinion expressed.  If the examiner is 
unable to provide an opinion, he/she should 
specifically state why an opinion cannot be 
expressed.  

4.  When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and her representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



